                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


    GHH, INC., d/b/a/ Celestial     )
    Lights, an Illinois Corporation )
                                    )
              Plaintiff,            )
                                    )
                                    )
         v.                         ) No. 19 C 2804
                                    )
                                    )
    APEX OPERATING INC., d/b/a/     )
    BROOKSONE STORES, Inc., a       )
    California Corporation, APEX    )
    DIGITAL INC., a California      )
    Corporation, and APEX           )
    PURCHASING, LLC, a limited      )
    liability company.              )
                                    )
              Defendants.           )


                      Memorandum Opinion and Order

        In this action, GHH, a supplier of “pre-lighted Christmas

trees,     wreaths,    garlands,   window   candles   and   Christmas

decorations,” alleges that it sold and delivered to defendants a

number of products for which defendants failed to pay the full

amount due. Plaintiff asserts a claim for breach of contract, an

alternative claim for quantum meruit, and a claim for account

stated.1 Defendants move to dismiss the complaint in its entirety




1 Under California law, which the purchase orders underlying
plaintiff’s claims identify as the governing law, an “account
stated” is “an agreement, based on prior transactions between the
parties, that all items of the account are true and that the
without prejudice on venue grounds. In their view, the arbitration

provision contained in the purchase orders compels plaintiff to

arbitrate these claims, and, indeed, defendants Apex Digital, Inc.

and   Apex   Purchasing,   LLC,   (together,   “Apex”)   have   initiated

arbitration proceedings to resolve the parties’ dispute in Los

Angeles, California. Def.’s Mot., Exh. 3 (Demand for Arbitration).

Additionally,    defendants   move   to   dismiss   plaintiff’s   claims

against Apex Operating, Inc., with prejudice on the ground that

plaintiff’s amended complaint fails to state a claim against that

entity. For the reasons that follow, the motion is granted in part.

      Paragraph 9.4 of the purchase orders at issue, which name

plaintiff and Apex Licensing as parties, states:

      9.4 Any controversies or disputes arising out of, ore
      [sic] relating to the Purchase Order will, in Apex’s
      sole discretion, be settled exclusively through final
      and binding arbitration by an arbitration service of
      Apex’s choice. Each party will bear its own cost, fees
      and expenses associated with any arbitration, except
      that the parties agree to split equally the costs and
      expenses of the arbitrator. The Purchase Order shall be
      governed by and interpreted in accordance with the laws
      of the State of California without regard for any choice
      or conflict of law, rule or principle that would result
      in the application of the law of any other jurisdiction.
      The provisions of the United Nations Convention on
      Contracts for the International Sale of Goods shall not
      apply to this Purchase Order.




balance struck is due and owing from one party to the other.”
S.O.S., Inc. v. Payday, Inc., 886 F.2d 1081, 1091 (9th Cir. 1989).


                                     2
Def.’s   Mot.,    Exh.     3    at     9.4.    Although    plaintiff    purports   to

“dispute[]    the    validity          of     this     arbitration   provision”    as

“unilaterally inserted” by defendants, it offers neither argument

nor authority for invalidating the provision on that basis. At all

events, plaintiff agrees to arbitrate its claims against Apex in

some (unspecified) JAMS forum. In fact, it is not even clear that

plaintiff objects to resolving its dispute with Apex in the

California JAMS forum Apex has chosen.2 In the end, the parties’

arbitration      dispute       boils    down      to   whether   I   should   dismiss

plaintiff’s claims without prejudice for improper venue under Rule

12(b)(3), or instead stay the claims pending arbitration.

     In defendants’ view, Faulkenberg v. CB Tax Franchise Sys.,

LP, 637 F.3d 801, 807 (7the Cir. 2011), supports dismissal under

Rule 12(b)(3). There, the Seventh Circuit upheld the dismissal of

a lawsuit filed in the Southern District of Illinois on the ground

that the plaintiff’s claims were subject to an agreement requiring

arbitration in Texas. The court concluded that because the parties

“agreed to arbitrate all disputes in Texas...the case was correctly

dismissed for improper venue based on the arbitration provision.”




2Plaintiff insists that the arbitration provision does not require
a California forum, but it does not clearly oppose proceeding in
that forum. Whatever plaintiff’s view on the matter, if the
arbitration provision in the purchase orders is enforceable—a
proposition that plaintiff does not meaningfully dispute—then, by
its express terms, Apex Licensing has the exclusive right to elect
the arbitration forum of its choosing.
                                              3
Id. Plaintiff contends, however, that Faulkenberg does not apply

to arbitration agreements such as the one here, which does not

require arbitration in a forum outside this judicial district. In

these circumstances, plaintiff insists, dismissal for improper

venue is inappropriate, and the better course is to stay the case

pending arbitration proceedings.

       Plaintiff’s    position   is       both    unclear   and,     at   best,

suboptimal. Plaintiff does not seem to ask me to compel arbitration

proceedings in this judicial district—the only forum in which I

have the authority do so. See Faulkenberg, 637 F.3d. at 808 (“under

§ 4 of the FAA, a district court cannot compel arbitration outside

the confines of its district.”). Nor has plaintiff indicated that

it has initiated, or intends to initiate, arbitration proceedings

in this (or any other) district, even assuming that it is entitled

to do so under the terms of the arbitration agreement. If what

plaintiff seeks is a stay pending conclusion of the arbitration

proceedings Apex has already initiated in Los Angeles, that option—

while perhaps available—is not preferred. See Hudgins v. Total

Quality Logistics, LLC, No. 16 C 7331, 2017 WL 514191, at *3 (N.D.

Ill.   Feb.   8,   2017)   (Kennelly,     J.)    (“Though   courts   have   the

authority to order a stay even when arbitration must occur outside

the district...the Seventh Circuit has indicated a preference for

dismissal in this type of situation.”)(citing Faulkenberg, 637

F.3d at 808). In short, plaintiff offers no compelling reason for

                                      4
staying its claims rather than dismissing them without prejudice

in favor of the pending arbitration.

     I am not persuaded, however, that plaintiff’s claims against

Apex Operating, Inc., are subject to dismissal with prejudice. The

basis on which defendants seek that relief—that Apex Operating,

Inc., was not involved in the negotiation of the purchase orders

and has no liability under them—is not apparent from the face of

the complaint and cannot be decided at the pleadings stage.

     For the foregoing reasons, the complaint is dismissed without

prejudice.



                                    ENTER ORDER:




                                    ________________________
                                    Elaine E. Bucklo
                                    United States District Judge

Dated: January 21, 2020




                                5
